Woods, J.,
delivered the opinion of the court.
The principal contention in the court below, as well as here? is addressed to the power of a court of equity to enforce the verbal agreement which, it is insisted by the appellant’s counsel, was made to purchase the lands, and re-convey on the subsequent satisfaction of his debt and the defeat of the Porterfield claim, despite and in the face of our statute of frauds. This serious question, with every other presented, and the voluminous record also in the case, has been protractedly examined. But, in the view which we take of another question, lying before this principal one, we find it unnecessary to make any decision of the latter.
Under the indisputable facts of the case, and under the circumstances which marked the three sales by which appellant seeks to defend his title to the lands, must he not, in equity, be held a trustee in possession and accountable to the real owners?
The three sales all were made on the same day, and at the same time and place, and appellant was consecutively .the purchaser at each sale. The conclusion is strong -that his purpose was to concentrate all titles, from all sourcés, in himself, and to fortify himself against attack.
• The execution sale could, in no event, have been made of more than the undivided interest in the lands of Frank Johnson. N. E. Johnson, the other judgment debtor, had *218long been dead, and there had been no revivor against her heirs. The whole estate in .the lands put up, was,, however, sold, and the value of 'the equity of redemption, under the trust-deed, was thus practically destroyed an instant before the same lands, and others, were offered for sale under the trust-deed. The execution sale of the interests of the heirs, of N. E. Johnson was without authority in law, and must be declared void in any direct proceeding instituted by the .heirs for that purpose. If the purchase at the execution sale were dissociated from the other sales, and were otherwise unobjectionable, the appellant might successfully defend as to the undivided interest of Frank Johnson. But, under the circumstances attending all the sales, we hold that even this undivided interest was improperly sold, and that the heirs of N. E. Johnson are entitled to have his title to that claimed under the execution sale also declared void.
The sale made under the trust-deed was made immediately after the sale under execution. We have already seen that the equity of redemption in all the lands included in the sale under execution had been practically destroyed by the course of the judgment creditor, whereby these appellees suffered wrong. But, in addition, it is clear to our minds that the sale under the trust-deed conferred on appellant no title, other than that of trustee for appellees, for the excellent reason that the debt due appellant, and 'secured by the trust-deed, had actually been satisfied in large part, if not wholly, before this sale was made under it; and this the appellant knew, or should have known; but this the appellees did not know, and only first knew from the disclosures made in appellant’s answer to their bill of complaint, and in the exhibits filed, therewith. A sale, under which appellant asserts title, was' made for a debt already paid, and appellant bid nearly $3,000 for the lands (about $1,000 more than was due him on the note'secured by the trust-deed, as now perfectly appears, even on his own theory and on his own showing), and yet paid not a single dollar of the purchase-price. That *219this sale is voidable by the heirs of N. E. Johnson is too plain to admit of disputation.
The tax-sale fails also to invest appellant with the real title. This sale was made with the other sales which we have considered. It was made to be part and parcel of the •scheme to concentrate all titles in appellant, and to fortify them there. But, by appellant’s own books of account, no dispassionate mind can fail to be convinced that, before this tax-sale took place, the appellant had charged into the general open account (exhibit 11 to answer) the lai’ge sum necessary to pay the taxes for which he permitted the land to be ■sold. It is certain that he had put himself under the duty ■of paying these very taxes, and the proof of this is found in an entry on his account-book made several days before the tax-sale. ITe himself affords the evidence of his having permitted the lands to be sold for taxes unpaid, when he was responsible for the delinquency.
On these facts, and under these circumstances, a court of equity must hold that the appellant is trustee in possession for the appellees, and he is to be treated and held to account in the same manner and to the same extent as other trustees under ordinary circumstances.
The correct result was arrived at in the decree of the court below, and the same is accordingly

Affirmed..